Case 2:17-c\/- 11630- NGE- RSW ECF No. 44 filed 10/03/18 PagelD. 600 Page 1 of 2 L(L

W @\\s>\\

To the |-{onorable Nancy G. Edmunds,

l object to this Class Action Settlement.

| do not like the case against Art Van Furniture in the Michoel Bowman v. Art l/on Furniture, lnc., Case
No. 2:17-cv-1l630-NGE-RSW (E.D. Michigan). l would like to see the case fail in favor of Art Van
Furniture.

| do not want to be named against Art Van Furniture as | have been a customer in the past and will
certainly be a customer in the future.

|n my opinion, any type of call l receive from a company that l have done business with is offering a
courtesy by providing announcements on special product and sale events my family may have missed.
As a past customer, Art Van l'-urniture can call me any time with a service or sale announcement

My family continually receive unsolicited calls from many companies that we have never heard of and
don't know where they are from. These same companies do not remove our phone numbers from their
call list when asked. At the very least with Art Van Furniture, they are a reputable, long standing
Company that provides products and jobs to those living in the communities where their stores exist.

lt is a shame that it is less expensive for companies like Art Van Furniture to settle out of court rather
than having the dignity to be found not guilty in a court of law.

Again, it would be my desire to see this case fail in favor of Art Van Furniture.

Respectfully,

Brad Waayenberg
8644 Hanna Lake Ave SE
Caledonia, lVll 49316

i7-cv-11630-NGE-st Eci= i\io-. 421:'fiied10/os/'1a Pageio.aol Page 20f2

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

